DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4, 7-12, 21, 23, 46-47, and 52 were indicated as allowable in the non-final rejection dated 9/30/2021. Applicant’s amendments overcome all previously set-forth claim objections, 112(a) rejections, and 112(b) rejections. Therefore, all pending claims (claims 1-2, 4, 7-12, 15, 21, 23-24, 28, 30, 32, 46-47, and 52) are allowed.

Priority
As stated in the non-final rejection dated 9/30/2021, acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Netherlands on 3 August 2016. However, Applicant has not filed a certified copy of the NL 2017277 application as required by 37 CFR 1.55.

Claim Interpretation
The interpretations stated in the non-final rejection dated 9/30/2021 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./             Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761